                UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

JOHN P. STURGIS, JR.                            )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      Case No. CIV-17-1266-D
                                                )
JASON BRYANT,                                   )
                                                )
      Defendant.                                )

                                        ORDER

      This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 31] issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Petitioner, a state prisoner who appears pro se, brought

this action seeking habeas corpus relief pursuant to 28 U.S.C. § 2254. Judge Mitchell

recommends that the Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254

[Doc. No. 1] be denied.

      Petitioner has failed to file a timely written objection to the Report and

Recommendation, and he has not requested additional time to object. Judge Mitchell

specifically informed Petitioner of his right to object, the time period and procedure for

filing an objection, and the consequences of failing to object. Upon consideration, the

Court finds that Petitioner has waived further review of all issues addressed in the Report

and Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); see

also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). Therefore, the
Court finds that the Report and Recommendation should be adopted in its entirety, as

though fully set forth herein.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

31] is ADOPTED, and the Petition for a Writ of Habeas Corpus [Doc. No. 1] is DENIED.

A separate judgment shall be entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only upon “a

substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court's resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Upon consideration, the Court finds the requisite standard is not met in this case. Therefore,

a COA is denied. The denial shall be included in the judgment.

       IT IS SO ORDERED this 5th day of October, 2018.




                                              2
